 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1457 
In the House of Representatives, U. S.,

June 24, 2010
 
RESOLUTION 
Expressing the sense of the House of Representatives on the one-year anniversary of the Government of Iran’s fraudulent manipulation of Iranian elections, the Government of Iran’s continued denial of human rights and democracy to the people of Iran, and the Government of Iran’s continued pursuit of a nuclear weapons capability. 
 
 
Whereas Iran’s authoritarian system of government violates numerous international norms and principles of democratic governance;  
Whereas June 12, 2009, was the date scheduled for Iranian presidential elections, in which only candidates approved by the Government of Iran’s Guardian Council were allowed to compete;  
Whereas the ensuing announcement by Iranian authorities of an overwhelming victory for Mahmoud Ahmadinejad was made suspiciously early;  
Whereas reported vote counts in the June 12, 2009, election were inconsistent with Iranian demographics and political trends, including provinces in which more votes were allegedly cast than the number of registered voters and vote counts that indicated unusual pro-Ahmadinejad voting patterns by traditionally anti-Ahmadinejad constituencies;  
Whereas the Government of Iran’s unrealistic vote count and fraudulent announcement of election results prompted millions of Iranians to rush into the streets in protest and prompted unprecedented public criticism by Iranians of the authoritarian rulers of the Government of Iran;  
Whereas the Government of Iran, Iranian riot police, members of the Revolutionary Guard Corps, and Basij militias engaged in a brutal crackdown on the Iranian people in the aftermath of the disputed presidential election of June 12, 2009, killing, injuring, or imprisoning many Iranians, stifling freedom of speech, press, and assembly and violating fundamental human rights;  
Whereas, on June 19, 2009, the House of Representatives overwhelmingly adopted H. Res. 560 which (1) expresses its support for all Iranian citizens who embrace the values of freedom, human rights, civil liberties, and rule of law; (2) condemns the ongoing violence against demonstrators by the Government of Iran and pro-government militias, as well as the ongoing government suppression of independent electronic communication through interference with the Internet and cellphones; and (3) affirms the universality of individual rights and the importance of democratic and fair elections;  
Whereas, on June 23, 2009, President Barack Obama denounced the Government of Iran’s crackdown on the Iranian people, stating that The United States and the international community have been appalled and outraged by the threats, the beatings and imprisonments of the last few days, that I strongly condemn these unjust actions, and I join with the American people in mourning each and every innocent life that is lost, and that the United States must bear witness to the courage and dignity of the Iranian people, and to a remarkable opening within Iranian society;  
Whereas, on December 27, 2009, the Shiite Muslim holiday of Ashura was observed and at least eight Iranian civilians were killed and hundreds arrested in confrontations with the Iranian authorities;  
Whereas the Government of Iran is violating its international and constitutional obligations to respect the human rights and fundamental freedoms of its citizens by— 
(1)using arbitrary or unlawful killings, beatings, rape, torture, and cruel, inhuman, or degrading treatment or punishment, including flogging and amputations;  
(2)carrying out an increasingly high rate of executions in the absence of internationally recognized safeguards, including public executions and executions of juvenile offenders;  
(3)using stoning as a method of execution and maintaining a high number of persons in prison who continue to face sentences of execution by stoning;  
(4)carrying out arrests, violent repression, and sentencing of women exercising their right to peaceful assembly, a campaign of intimidation against women defenders of human rights, and continuing discrimination against women and girls;  
(5)permitting or carrying out increasing discrimination and other human rights violations against persons belonging to religious, ethnic, linguistic, or other minority communities;  
(6)imposing ongoing, systematic, and serious restrictions of freedom of peaceful assembly and association and freedom of opinion and expression, including the continuing closures of media outlets, arrests of journalists, the censorship of expression and of the press in newspapers and online forums such as blogs and websites, as well as blockage or disruption of Internet-based communications and of mobile phone and text messaging networks; and  
(7)imposing severe limitations and restrictions on freedom of religion and belief by carrying out arbitrary arrests, indefinite detentions, and lengthy jail sentences for those exercising their rights to freedom of religion or belief and by proposing a mandatory death sentence for apostasy, the abandoning of one's faith;  
Whereas according to the Department of State’s Country Reports on Human Rights Practices for 2009, Iran’s poor human rights record degenerated during the year * * * the government severely limited citizens’ right to change their government peacefully through free and fair elections * * * authorities held political prisoners and intensified a crackdown against women’s rights reformers, ethnic minority rights activists, student activists, and religious minorities;  
Whereas hundreds of political prisoners remain imprisoned by the Government of Iran;  
Whereas Ahmad Jannati, who heads the Government of Iran’s powerful Guardian Council, has called for the execution of more dissidents and protestors, and a senior official of the Iranian judiciary has stated that the Government of Iran will soon execute further dissidents;  
Whereas thousands of Iranian citizens have continued to peacefully and courageously assemble and protest against the Government of Iran’s denial of human rights and democracy to the people of Iran;  
Whereas article 21 of the Universal Declaration of Human Rights recognizes that (1) Everyone has the right to take part in the government of his country, directly or through freely chosen representatives; (2) Everyone has the right of equal access to public service in his country; (3) The will of the people shall be the basis of the authority of government; this will shall be expressed in periodic and genuine elections which shall be by universal and equal suffrage and shall be held by secret vote or by equivalent free voting procedures;  
Whereas the United States supports the right of the citizens of Iran to freedom and democratic governance, including the right to select their political leaders in free, democratic, and independent elections;  
Whereas the Government of Iran is pursuing a nuclear weapons capability which, if obtained, would usher in a dangerous new era of instability in the Gulf and the Middle East, and allow the Government of Iran to act with impunity in the face of international pressure to cease its dangerous international behavior and its horrific human rights abuses;  
Whereas Iran continues to enrich uranium and carry out other nuclear activities in violation of United Nations Security Council Resolutions 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008), and 1929 (2010);  
Whereas Iran has failed to cooperate with International Atomic Energy Agency inspectors looking into the possible military nature of the Iranian nuclear program, including by denying inspectors access to facilities, people, and documents; and  
Whereas according to the Department of State’s Country Reports on Terrorism, Iran remains the most active state sponsor of terrorism, continues to provide arms, financing, training, and other support to Hamas, Hezbollah, and other groups designated by the United States as foreign terrorist organizations, in addition to providing lethal support to violent militants in Iraq and Afghanistan: Now, therefore, be it  
 
That the House of Representatives— 
(1)reaffirms its support for all Iranian citizens who courageously struggle for freedom, human rights, civil liberties, and the protection of the rule of law;  
(2)condemns the ongoing violence and human rights abuses against the people of Iran by the Government of Iran and pro-government militias, as well as the ongoing government suppression of independent electronic communication through interference with the Internet and cell phones;  
(3)condemns the Government of Iran’s continued pursuit of a nuclear weapons capability and unconventional weapons and ballistic missile capabilities, and its use of its nuclear program to distract attention from its horrific abuses of the human rights of the Iranian people;  
(4)urges the immediate release of all political prisoners detained by the Government of Iran and the immediate end of all harassment and violence against the people of Iran by the Government of Iran and pro-government militias;  
(5)reaffirms the universality of individual human and political rights; and  
(6)calls for freedom and democracy for the people of Iran, including fair, democratic, and independent elections in Iran.  
 
Lorraine C. Miller,Clerk.
